March 16, 2011 VIA EDGAR U. S. Securities and Exchange Commission 100 F. Street NE Washington, D.C. 20549 ATTN: John R. Zitko Re: ActiveCare, Inc. Form 10-K for the Year ended September 30, 2010 Filed November 30, 2010 File No. 000-53570 Dear Mr. Zitko: Thank you for our conversation this afternoon regarding the comment letter of the Staff of the Commission dated March 1, 2011, referencing the Form 10-K filed by ActiveCare, Inc. (the “Company”) for the year ended September 30, 2010.This will confirm that the Company will file an amendment to the Form 10-K together with a written response to the Staff’s letter on or before March 25, 2011. Per your request, contact information for the Company and its legal and accounting representatives is as follows: Company: Michael G. Acton, Chief Financial Officer ActiveCare, Inc. 5095 West 2100 South Salt Lake City, UT 84120 Phone: 801-974-9474 Email: macton@activecare.com Facsimile: 801-974-9553 Legal: Kevin R. Pinegar Durham Jones & Pinegar 111 East Broadway, Suite 900 Salt Lake City, Utah 84111 Phone: (801) 415-3000 Email: kpinegar@djplaw.com Facsimile: (801) 415-3500 Thank you for your assistance in this matter. Very truly yours, ActiveCare, Inc. Michael G. Acton Chief Financial Officer
